142 Ga. App. 238 (1977)
235 S.E.2d 655
RICKERSON
v.
THE STATE.
53823.
Court of Appeals of Georgia.
Submitted May 4, 1977.
Decided May 6, 1977.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Assistant District Attorneys, for appellee.
WEBB, Judge.
Warren Rickerson was convicted of the offense of motor vehicle theft. He assigns error on the general grounds, and on the trial court's denial of his motion for a mistrial. His motion for mistrial charged that the state had placed the accused's character into evidence by inquiring whether he was known by other names.
1. There was sufficient evidence to authorize the verdict, and the enumeration of error on general grounds is without merit. Ansley v. State, 141 Ga. App. 314 (1) (233 SE2d 272) (1977); Brooks v. State, 141 Ga. App. 725 (12) (1977).
2. The indictment against Rickerson also gave the two aliases to which the arresting officer testified. "It is permissible in Georgia for a grand jury to allege in an indictment that the defendant has been known under several aliases, which allegations are made for the purpose of proper identification." Radford v. State, 140 Ga. App. 195 (1) (230 SE2d 345) (1976). The character of the accused was not placed in issue by the officer's testimony that he was known by other names, and there was no error in the denial of the motion for mistrial.
Judgment affirmed. Deen, P. J., and Marshall, J., concur.